DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0052] line 8 should read “pylorus” instead of “pyloris”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nihalani (US 20100145370) in view of Otto et al. (US 20130261380).
Regarding claim 1, Nihalani discloses a gastric vest system for treating excessive weight or obesity in mammals ([0011]), comprising: a vest having a left edge and a right edge, the vest configured to be snugly positioned around a stomach or a modified stomach of a mammal so that the left edge is adjacent to the right edge when the vest is snugly positioned around the stomach or the modified stomach ([0011] – left portion is in contact with the right portion when wrapped around the stomach); a plurality of connectors on the vest (Fig. 2A, [0048] – connectors 208, 210, 212); and a plurality of tabs on the trapezoidal-shaped vest, each of the plurality of tabs having an opening for insertion of a respective one of the plurality of connectors (Fig. 2A, [0048] – receivers 214, 216, 218, [0051] – Male connectors 208, 210, and 212 are connected to their respective female receivers 214, 216, 218 meaning that the female receiver has an opening to receive the male connector.). 
Although Nihalani discloses variable shapes for the gastric vest system ([0018] – conical cylinder shape, [0022] – butterfly shape, [0024] – pear shape), Nihalani fails to disclose a trapezoidal shape. 
a gastric vest system for treating obesity ([0025)] comprising: a trapezoidal-shaped vest having a left edge and a right edge, the trapezoidal-shaped vest (Fig. 3B, [0074]) configured to be snugly positioned around a stomach ([0074] – right edge 102 and left edge 104) so that the left edge is adjacent to the right edge when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach (Fig. 3B, [0075-0076] – Laces 110 and 111 on either side of the vest are tightened about the stomach.) and a plurality of connectors on the trapezoidal-shaped vest (Fig. 3B, [0075-0076] – laces 110 and 111). 
Nihalani and Otto are considered to be analogous of the claimed invention because they both disclose gastric systems for the treatment of obesity and these systems comprise a vest to be wrapped around the stomach with a plurality of connectors. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the shape of the vest of Nihalani to be a trapezoidal shape as taught by Otto in order to better fit the stomach by mimicking its shape (Otto – [0074]). 
	Regarding claim 3, Nihalani in view of Otto discloses the gastric vest system of claim 1 and a trapezoidal-shaped vest as discussed above. Nihalani further discloses the vest includes a top and a bottom cutout (Fig. 2A, [0048] – “The bottom portion 220 and the top portion 222 may have an inward curved or concave edge.”). 
	Regarding claim 4, Nihalani in view of Otto discloses the gastric vest system of claim 3 and a top cutout as discussed above but, as cited, does not teach that the top cutout is larger in surface area than the bottom cutout. 
However, Nihalani discloses another embodiment wherein the top cutout is larger in surface area than the bottom cutout (Fig. 4, [0063] – Upper curvature 403 corresponds to the top cutout and lower curvature 404 corresponds to the bottom cutout. Since the upper curvature 403 is designed to accommodate the upper portion of the stomach which has a larger diameter than the lower portion of 
Regarding claim 5, Nihalani in view of Otto discloses the gastric vest system of claim 3 and a top cutout as discussed above. The limitation “to accommodate gastric arteries” is functional language. Since the cutouts of the vest system of Nihalani can be positioned to accommodate different curvatures and structures of the stomach ([0043], [0050], [0052]), the cutout is capable of being positioned to accommodate gastric arteries of the stomach.
Regarding claim 6, Nihalani in view of Otto discloses the gastric vest system of claim 3 and a top cutout as discussed above. Nihalani further discloses the top cutout has a shape of a semi-circle or a U-shape (Fig. 2A, [0048] – element 222).
Regarding claim 7, Nihalani in view of Otto discloses the gastric vest system of claim 1 as discussed above. Nihalani further discloses each of the plurality of connectors extends outward from the left edge or the right edge of the trapezoidal-shaped vest (Fig. 2A, [0048] – Connectors 208, 210, and 212 extend outward from the right edge of the vest.).
Regarding claim 8, Nihalani in view of Otto discloses the gastric vest system of claim 1 as discussed above. Nihalani further discloses each of the plurality of connectors has a protrusion or a ridge ([0048] – Top portion of connectors 208, 210, and 212. See annotated Fig. 2A below.).

    PNG
    media_image1.png
    133
    166
    media_image1.png
    Greyscale

the gastric vest system of claim 8 as discussed above. Nihalani further discloses each of the plurality of tabs ([0051] – receivers 214, 216, 218) has a contact portion contact portion ([0051] – Since the receivers 214, 216, 218 receive the connectors 208, 210, 212 in a male/female connection, they must be in contact at a portion.) but, as cited, does not teach each of the plurality of tabs has a contact portion for holding the protrusion or the ridge in place.
However, Nihalani discloses another embodiment with a connection mechanism wherein the tab with an opening (Fig. 13A and 13B, [0106] – female connector 1314) has a contact portion for holding the protrusion or the ridge (Fig. 13A and 13B, [0106] – hinge pin 1316) in place (Fig. 13A and 13B, [0106] – “Once the male connector 1312 and the female connector 1314 are engaged, the locking clip holds the collar in position.” See annotated Fig. 13B below.). 

    PNG
    media_image2.png
    303
    531
    media_image2.png
    Greyscale

It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the connection system of the tab with an opening and the connector of the embodiment discussed in claim 1 above to include a contact portion on the tab in order to hold the protrusion of the connector in place so that the edges of the vest system can be securely connected and 
	Regarding claim 10, Nihalani in view of Otto discloses the gastric vest system of claim 9 as discussed above. Nihalani further discloses the protrusion or the ridge has a flat portion for resting against the contact portion (Fig. 13B, [0106] – The flat portion of the hinge pin 1316 that is in contact with the tab at the contact portion is the flat portion.).
	Regarding claim 11, Nihalani in view of Otto discloses the gastric vest system of claim 8 as discussed above but, as cited, does not disclose wherein a cross-sectional area of the protrusion or the ridge is larger than a cross-sectional area of a respective one of the plurality of openings.
However, Nihalani discloses another embodiment with a connection mechanism wherein a cross-sectional area of the protrusion or the ridge (Fig. 13A and 13B, [0106] – hinge pin 1316) is larger than a cross-sectional area of a respective one of the plurality of openings (Fig. 13A and 13B, [0106] – Hinge pin 1316 is larger than the opening on tab (female connector 1314).). It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the connection mechanism of the vest discussed in claim 1 above to include a protrusion on the connector with a cross-sectional area larger than the opening on the tab so that the protrusion is locked into place and does not slip back through the opening on the tab once secured to maintain proper vest placement around the stomach once inside the patient’s body. 
	Regarding claim 12, Nihalani in view of Otto discloses the gastric vest system of claim 8 as discussed above. Nihalani further discloses each of the plurality of connectors has a flat side (Fig. 2A, [0048] – Connectors 208, 210, 212 are shown as being flat.). 
	Regarding claim 13, Nihalani in view of Otto discloses the gastric vest system of claim 1 as discussed above. Nihalani further discloses the trapezoidal-shaped vest is configured to cover a lesser curvature and a greater curvature of the stomach or the modified stomach (Fig. 1A, [0043] – lesser when the trapezoidal-shaped vest is snugly positioned around the stomach or the modified stomach ([0050] – The step portions cover the greater curvature. [0052] – The bottom and top portions cover the lesser curvature to provide a proper fit.). 
	Regarding claim 14, Nihalani discloses a gastric vest system for treating excessive weight or obesity in mammals ([0011]), comprising: a vest having a left edge, a right edge ([0011] – left portion is in contact with the right portion when wrapped around the stomach, Fig. 2A, [0048] – connectors on the right side of the vest and receivers on the left side), an upper indentation, and a lower indentation (Fig. 2A, [0048] – “The bottom portion 220 and the top portion 222 may have an inward curved or concave edge.”), and the vest is configured to be wrapped around a stomach or a modified stomach of a mammal to cover a lesser curvature and a greater curvature of the stomach or the modified stomach (Fig. 1A, [0043] – lesser stomach curvature 110 and greater stomach curvature 112, [0050] – The step portions cover the greater curvature. [0052] – The bottom and top portions cover the lesser curvature to provide a proper fit.).
Although Nihalani discloses variable shapes for the gastric vest system ([0018] – conical cylinder shape, [0022] – butterfly shape, [0024] – pear shape), Nihalani fails to disclose a trapezoidal shape. 
Otto discloses a gastric vest system for treating obesity ([0025)] comprising: a trapezoidal-shaped vest (Fig. 3B, [0074]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the shape of the vest of Nihalani to be a trapezoidal shape as taught by Otto in order to better fit the stomach by mimicking its shape (Otto – 0074). 
Regarding claim 15, Nihalani in view of Otto discloses the gastric vest system of claim 14 as discussed above. Nihalani further discloses a plurality of connectors on the trapezoidal-shaped vest (Fig. 2B, [0048] – connectors 208, 210, 212), and a plurality of tabs on the trapezoidal-shaped vest for holding the plurality of connectors in place (Fig. 2B, [0048], [0051] – receivers 214, 216, 218).
the gastric vest system of claim 14 as discussed above. Nihalani further discloses the vest forms a conical shape when wrapped around the stomach or modified stomach ([0050], [0052]). 
However, Nihalani fails to disclose that the conical shape is tapered.
Otto discloses that the gastric vest system forms a tapered conical shape when wrapped around the stomach or modified stomach (Fig. 3B, [0074-0076] - Since the vest is in the shape of a trapezoid wherein the sides of the vest are inclined and brought together with the connectors (laces), the resulting shape of the vest when it is wrapped around the stomach and the left and right sides are connected will be a tapered conical shape which is larger along the longer bottom portion of the trapezoid and more narrow along the shorter top portion of the trapezoid.). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the conical shape of the vest when wrapped around the stomach of Nihalani to be a tapered conical shape as taught by Otto to better fit the stomach by mimicking its shape (Otto – [0074]) to fit a larger portion of the stomach in the wider portion of the tapered conical shape and a narrower portion of the stomach in the narrower portion of the tapered conical shape. 
Regarding claim 17, Nihalani discloses a method for treating excessive weight or obesity in mammals (Abstract, [0011], [0048]), the method comprising: wrapping a vest around a stomach or a modified stomach of a mammal ([0048]); and securing a plurality of connectors on the vest (Fig. 2A, [0048], [0051] – connectors 208, 210, 212) to a plurality of tabs on the vest, to secure the trapezoidal-shaped vest around the stomach or the modified stomach (Fig. 2A, [0048], [0051] – receivers 214, 216, 218). 
Although Nihalani discloses variable shapes for the gastric vest system ([0018] – conical cylinder shape, [0022] – butterfly shape, [0024] – pear shape), Nihalani fails to disclose a trapezoidal shape. 
a gastric vest system for treating obesity ([0025)] comprising: a trapezoidal-shaped vest (Fig. 3B, [0074]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the shape of the vest of Nihalani to be a trapezoidal shape as taught by Otto in order to better fit the stomach by mimicking its shape (Otto – 0074). 
Regarding claim 18, Nihalani in view of Otto discloses the method of claim 17 as discussed above. Nihalani further discloses the trapezoidal-shaped vest includes a left edge and a right edge, and wrapping the trapezoidal-shaped vest around the stomach or the modified stomach includes positioning the left edge adjacent to the right edge ([0011] – left portion is in contact with the right portion when wrapped around the stomach).
Regarding claim 19, Nihalani in view of Otto discloses the method of claim 17 as discussed above. Nihalani further discloses the vest includes an upper indentation (Fig. 2A, [0048] – The top portion 222 may have an inward curved or concave edge.).
Although Nihalani discloses that the indentations of the vest system can be positioned to accommodate different curvatures and structures when wrapped around the stomach ([0043], [0050], [0052]), this combination of Nihalani in view of Otto fails to disclose the upper indentation goes around gastric arteries when the trapezoidal-shaped vest is wrapped around the stomach or the modified stomach.
Otto further discloses gastric arteries along the greater and lesser curvatures of the stomach ([0048]) and that the vest can be wrapped around the stomach to accommodate vessels (gastric arteries) around these curvatures as to not cut off blood supply to the stomach by constricting these vessels ([0054-0056]). 
Since Nihalani discloses that the vest can be positioned to accommodate different curvatures and portions of the stomach (Nihalani – [0043], [0050], [0052]) and Otto discloses that these curvatures 
Regarding claim 20, Nihalani in view of Otto discloses the method of claim 17 as discussed above. Nihalani further discloses the trapezoidal-shaped vest covers a lesser curvature and a greater curvature of the stomach or the modified stomach (Fig. 1A, [0043] – lesser stomach curvature 110 and greater stomach curvature 112) when the trapezoidal-shaped vest is wrapped around the stomach or the modified stomach ([0050] – The step portions cover the greater curvature. [0052] – The bottom and top portions cover the lesser curvature to provide a proper fit.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nihalani in view of Otto as applied to claim 1 above, and further in view of Frering (US 20140257033).
Regarding claim 2, Nihalani in view of Otto discloses the gastric vest system of claim 1 as discussed above. Nihalani further discloses the trapezoidal-shaped vest is made of a silicon elastomer material ([0054]). 
However, Nihalani in view of Otto fails to disclose that the silicon elastomer material is infused with radiopaque material to allow the trapezoidal-shaped vest to be seen under x-ray.
Frering discloses a gastric band system ([0025] – gastric band) for treating obesity ([0001]) to be positioned around the stomach or modified stomach ([0045]). Frering further discloses the gastric band is made of a silicon elastomer material ([0037], and that the band includes a radiopaque insert ([0150]) infused with radiopaque material to the allow the band to be seen under x-ray ([0152]). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al. (US 20080146869) discloses an adjustable gastric band that comprises suture tabs and latching extenders for connecting the band around the stomach. 
Bender (US 20130261379) discloses a device, system, and method to treat obesity using an expandable device that is wrapped around the stomach. This device accommodates vessels such as gastric arteries around the stomach as to not constrict blood flow to the device. 
Gringas (US 20050119674) discloses a gastric constriction device that comprises connectors and receiver tabs with slits wherein the cross-section of the connector is larger than the cross-section of the slit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.N.H./               Examiner, Art Unit 3791                                                                                                                                                                                         
/CARRIE R DORNA/               Primary Examiner, Art Unit 3791